DETAILED ACTION (QUAYLE)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21st, 2021 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on November 12th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on November 12th, 2021 is acknowledged and is answered as follows. 
Applicant's arguments, see pgs. 11-12, with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections of the claims have been withdrawn. 

Claim Objections
Claims 4, 16-18 and 19 are objected to because of the following informalities: 
Claim 4 recites “the first layer of material comprises one of aluminum oxide (Al2O3), silicon germanium (SiGe), titanium oxide (TiO2)” in lines 2-3 which intended to further limit the limitation, “wherein the first layer of material includes silicon germanium (SiGe) or a metal oxide” in lines 6-7 of claim 1. The term, “comprises one of” and the absence of the term, “the metal oxide” in the above limitation of claim 4 caused the confusion for selecting the material of the first layer. Claim 4 should be amended to recite “the first layer of material includes silicon germanium (SiGe) or the metal oxide comprising one of aluminum oxide (Al2O3) and titanium oxide (TiO2)”.  Appropriate correction is required.
Claim 4 recites “the second layer of material comprise one of silicon dioxide, an HDP oxide, or a HARP oxide” in lines 4-5 which intended to further limit the limitation, “wherein the second layer of material includes an oxide and is different from the first the oxide of second layer of material comprise one of silicon dioxide, an HDP oxide, or a HARP oxide”.  Appropriate correction is required.
Claim 4 recites “an HDP oxide, or a HARP oxide” in lines 4-5 which contains abbreviation that fails to spell out meanings and/or terms. Claim 4 should be amended to recite “an high density plasma (HDP) oxide, or high aspect ratio process (HARP) oxide” for avoiding confusion. Upon amending claim 4, the Examiner advises the Applicant to further amend the specification for addressing the same issue of the abbreviation for being consistence with the claim (e.g. paragraphs [0022], [0034]).   Appropriate correction is required.
Claim 16 recites “an HDP oxide, or a HARP oxide” in line 22 which contains abbreviation that fails to spell out meanings and/or terms. Claim 16 should be amended to recite “an high density plasma (HDP) oxide, or high aspect ratio process (HARP) oxide” for avoiding confusion. Appropriate correction is required.
Claims 17-18 are being objected for inheriting the issues from claim 16.
Claim 19 recites “the first layer of material comprises one of aluminum oxide (Al2O3), silicon germanium (SiGe), titanium oxide (TiO2)” in lines 2-3 which intended to further limit the limitation, “wherein the first layer of material includes silicon germanium (SiGe) or a metal oxide” in lines 6-7 of claim 12. The term, “comprises one of” and the absence of the term, “the metal oxide” in the above limitation of claim 19 caused the confusion for selecting the material of the first layer. Claim 19 should be amended to includes silicon germanium (SiGe) or the metal oxide comprising one of aluminum oxide (Al2O3) and titanium oxide (TiO2)”.  Appropriate correction is required.
Claim 19 recites “the second layer of material comprise one of silicon dioxide, an HDP oxide, or a HARP oxide” in lines 4-5 which intended to further limit the limitation, “wherein the second layer of material includes an oxide and is different from the first layer of material” in lines 10-11 of claim 12. The absence of the term, “the oxide of” in the above limitation of claim 4 caused the confusion for selecting the material of the second layer. Claim 19 should be amended to recite “the oxide of second layer of material comprise one of silicon dioxide, an HDP oxide, or a HARP oxide”.  Appropriate correction is required.
Claim 19 recites “an HDP oxide, or a HARP oxide” in lines 4-5 which contains abbreviation that fails to spell out meanings and/or terms. Claim 19 should be amended to recite “an high density plasma (HDP) oxide, or high aspect ratio process (HARP) oxide” for avoiding confusion. Appropriate correction is required.

      Allowable Subject Matter
Claims 1-3 and 5-15 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the first layer of material includes silicon germanium (SiGe) or a metal oxide, wherein the second layer of material includes an oxide and is different from the first layer of material, and wherein the insulating sidewall spacer includes a flowable oxide (FCVD) or a spin-on oxide 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Claims 4, 16-18 and 19 would be allowable if rewritten or amended to overcome the claim objections. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein the insulating sidewall spacer comprises one of a flowable oxide (FCVD), and a spin-on oxide (SOD), the first layer of material comprises one of aluminum oxide (A1203), silicon germanium (SiGe), and titanium oxide (TiO2), and the second layer of material comprises one of silicon dioxide, an HDP oxide, and a HARP oxide as recited in claim 16. Claims 17-18 depend on claim 16, and therefore also include said claimed limitation. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818